Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of March 26, 2013 and is
entered into by and among CELL THERAPEUTICS, INC., a Washington corporation
(“Cell Therapeutics”), and SYSTEMS MEDICINE LLC, a Delaware limited liability
company (“Systems Medicine”; Cell Therapeutics and Systems Medicine are
hereinafter referred to individually and collectively, jointly and severally, as
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).

RECITALS

A. Borrower has requested Lender to make available to Borrower two (2) term
loans (each a “Term Loan Advance” and collectively, the “Term Loan Advances”) in
an aggregate principal amount of up to Fifteen Million Dollars ($15,000,000)
(the “Maximum Term Loan Amount”);

B. Lender is willing to make the Term Loan Advances on the terms and conditions
set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

“Aequus Biopharma” means AEQUUS BIOPHARMA, INC., a Washington corporation and a
Subsidiary of Cell Therapeutics.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” May 1, 2014.

“Assignee” has the meaning given to it in Section 11.13.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower.



--------------------------------------------------------------------------------

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of California or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Cash” means all cash and liquid funds.

“Cell Therapeutics” is defined in the preamble hereof.

“Change in Control” means (i) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Cell Therapeutics or sale or exchange of outstanding shares (or
similar transaction or series of related transactions) of Cell Therapeutics in
which the holders of Cell Therapeutics’ outstanding voting shares immediately
before consummation of such transaction or series of related transactions do
not, immediately after consummation of such transaction or series of related
transactions, retain shares representing more than fifty percent (50%) of the
voting power of the surviving entity of such transaction or series of related
transactions (or the parent of such surviving entity if such surviving entity is
wholly owned by such parent), in each case without regard to whether Cell
Therapeutics is the surviving entity, or (ii) the sale or issuance by Cell
Therapeutics of equity securities to a “person” or “group”, as defined in
Sections 13(s) and 14(d) of the Securities Exchange Act of 1934, as amended, in
a single transaction or series of related transactions not registered under the
Securities Act of 1933, as amended, which securities represent, as of
immediately following the closing (or, if there be more than one, any closing)
thereof, thirty-five percent (35%) or more of the then outstanding total
combined voting power of Cell Therapeutics and, if and to the extent such
“person” or “group” has a greater portion of such voting power than any other
“person” or “group” which beneficially owned such securities prior to such sale
or issuance.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collaboration Transaction” means any transaction pursuant to which the Borrower
or any Subsidiary provides a license or sublicense of its intellectual property,
or transfers, contributes or assigns intellectual property owned or controlled
by the Borrower or any Subsidiary and/or provides a right of reference to
regulatory filings and applications with governmental health authorities, and/or
provides rights with respect to pre-clinical and clinical data, in each case to
one or more third parties in connection with the research, clinical development,
regulatory activities, manufacturing, commercialization and/or marketing of one
or more of the Borrower’s or any Subsidiary’s drugs or drug candidates, or
similar agreements or arrangements.

“Collateral” has the meaning given to it in Section 3.1.

“Commitment Fee” means Forty-Five Thousand Dollars ($45,000), which fee has been
received by Lender prior to the Closing Date, and shall be deemed fully earned
regardless of the early termination of this Agreement.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other similar obligation of
another, including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit or corporate
credit cards issued for the account of that Person; and (iii) all net
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not



--------------------------------------------------------------------------------

stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary of the Borrower that was formed under
the laws of the United States or any state of the United States or the District
of Columbia.

“Draw Period” means the period commencing on November 30, 2013 and ending on the
earlier to occur of (i) December 15, 2013, and (ii) an Event of Default.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” has the meaning given to it in Section 9.

“Facility Charge” means one percent (1%) of the Maximum Term Loan Amount.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means a Subsidiary of the Borrower that is organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the ordinary course of business due within one hundred twenty (120) days),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of any of the foregoing and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.



--------------------------------------------------------------------------------

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests in or to Intellectual Property.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of the Borrower,
taken as a whole; or (ii) the ability of Borrower, taken as a whole, to perform
the Secured Obligations in accordance with the terms of the Loan Documents, or
the ability of Lender to enforce any of its rights or remedies with respect to
the Secured Obligations; or (iii) the Collateral, taken as a whole, or Lender’s
Liens on the Collateral, taken as a whole, or the priority of such Liens.

“Maximum Term Loan Amount” means Fifteen Million and No/100 Dollars
($15,000,000).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.

“Other Lenders” has the meaning given to it in Section 11.3.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Accounts” is defined in Section 7.12.

“Permitted Acquisition” means any acquisition by Borrower, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, all of the
equity interests of, or a business line or unit or a division of, any Person
(“Target”); provided,

(i) immediately prior to, and after giving effect thereto, no fact or condition
that constitutes (or would, with the passage of time or the giving of notice or
both, constitute) an Event of Default shall have occurred and be continuing or
would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable governmental authorizations;

(iii) in the case of the acquisition of equity interests, all of the equity
interests (except for any such equity interests in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of the Borrower that
becomes a Borrower under



--------------------------------------------------------------------------------

this Agreement in connection with such acquisition shall be owned 100% by
Borrower, and, to the extent Target becomes a Subsidiary, Borrower shall have
taken, or caused to be taken, as of the date such Target becomes a Subsidiary of
Borrower, each of the actions set forth in Section 7.13;

(iv) Borrower shall have delivered to Lender at least ten (10) Business Days
prior to such proposed acquisition (or such later date as may be approved by
Lender) all relevant financial information with respect to such acquired assets,
including, without limitation, the aggregate consideration for such acquisition
and any other information reasonably requested by Lender;

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which Borrower and/or its
Subsidiaries are permitted to engage;

(vii) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition;

(viii) the total consideration for all such acquisitions: (a) including cash and
assumption of Indebtedness (which Indebtedness shall be subordinated pursuant to
a subordination agreement in form and substance acceptable to Lender), shall not
exceed $5,000,000 in the aggregate, in any fiscal year of Borrower; and/or
(b) consists of capital stock of Cell Therapeutics, provided that: (1) such
acquisition does not result in the occurrence of any Change in Control and
(2) any consideration in the form of capital stock (x) is subject to the terms
of Section 7.7 hereof, and (y) may not be redeemed, and no cash dividends may be
paid thereon, prior to the payment in full of the Secured Obligations (other
than inchoate expense reimbursement and indemnification claims);

(ix) Borrower shall provide Lender with evidence, reasonably satisfactory to
Lender, that upon the consummation of such acquisition, Borrower will have a
positive pro-forma net worth.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $500,000 in principal amount outstanding at any time
secured by a Lien described in clause (vii) of the defined term “Permitted
Liens”; (iv) Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit that are secured by cash or cash equivalents
and issued on behalf of the Borrower or a Subsidiary thereof in a principal
amount not to exceed $500,000 in the aggregate at any time outstanding;
(viii) Indebtedness of Borrower or any Subsidiary pursuant to interest rate,
currency or commodity swap agreements, interest rate cap agreements, interest
rate collar agreements, and other agreements or arrangements designated to
protect against fluctuation in interest rates, currency exchange rates or
commodity prices and not for speculative purposes; (ix) Indebtedness in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business; (x) Indebtedness arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business or other cash management services in the ordinary course of business;
(xi) other Indebtedness in an amount not to exceed $1,000,000 at any time
outstanding; (xii) Collaboration Transactions, to the extent involving the
incurrence of Indebtedness; (xiii) unsecured Indebtedness arising from
agreements of Borrower or any Subsidiary providing for indemnification,
adjustment of purchase or acquisition price or similar obligations, in each
case, incurred or assumed in connection with Permitted Investments or Permitted
Transfers; (xiv) Indebtedness in a principal amount not to exceed $1,000,000 in
the aggregate at any time of a Subsidiary acquired after the Closing Date or an
entity merger into or consolidated with Borrower or any Subsidiary acquired
after the Closing Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness is each case (a) exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such acquisition, merger, consolidation or amalgamation and
(b) is subject to a subordination agreement in form and substance acceptable to
Lender, and (xv) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased (except by the
amount of any reasonable fees and expenses in connection with such extension,
refinancing or renewal) or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.



--------------------------------------------------------------------------------

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements in
an aggregate amount not to exceed $500,000 in any fiscal year, provided that no
Event of Default has occurred, is continuing or would exist after giving effect
to the repurchases; (iv) Investments accepted in connection with Permitted
Transfers; (v) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary; (vii) Investments consisting
of (a) loans not involving the net transfer on a substantially contemporaneous
basis of cash proceeds to employees, officers and directors, (b) the retaining
of any of its capital stock by the Borrower, or the reacquisition of any such
stock by the Borrower from an employee, officer or director, in either case as
full or partial payment in connection with any award under an employee stock
purchase or incentive plan or other similar agreement approved by Borrower’s
Board of Directors (or its delegate), or to satisfy the tax withholding
obligations related to any such award, and (c) scholarships to employees and
their relatives pursuant to the Jeni Moses Scholarship Program in an aggregate
amount not to exceed $30,000 per fiscal year; (viii) Investments consisting of
travel advances in the ordinary course of business; (ix) Investments by (a) any
Borrower in any other Borrower, (b) any Subsidiary that is not a Borrower in any
Borrower or in any other Subsidiary that is not a Borrower, (c) any Borrower in
any Subsidiary that is not a Borrower (other than Aequus Biopharma) for ordinary
operating expenses, provided that no Event of Default has occurred and is
continuing or would exist after giving effect to such Investment, and (d) any
Borrower in Aequus Biopharma not to exceed One Million Five Hundred Thousand
Dollars ($1,500,000.00) in the aggregate, provided that no Event of Default has
occurred and is continuing or would exist after giving effect to such
Investment; (x) Investments in joint ventures or similar arrangements in the
ordinary course of Borrower’s business, provided that any such cash Investments
do not exceed $1,000,000 in the aggregate at any time outstanding;
(xi) Investments pursuant to interest rate, currency or commodity swap
agreements, interest rate cap agreements, interest rate collar agreements, and
other agreements or arrangements designated to protect against fluctuation in
interest rates, currency exchange rates or commodity prices and not for
speculative purposes; (xii) Investments permitted pursuant to Section 7.9;
(xiii) Collaboration Transactions, to the extent constituting Investments;
(xiv) Investments consisting of Permitted Acquisitions; (xv) additional
Investments that do not exceed $1,000,000 in the aggregate; and
(xvi) Investments by Borrower in an aggregate amount not to exceed $1,000,000 at
any time in any Subsidiary acquired after the Closing Date or of an entity
merged into Borrower or merged into or consolidated with a Subsidiary after the
Closing Date, subject to the terms of this Agreement.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
liens and liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in
connection with Subordinated Indebtedness; (ix) leasehold interests in leases or
subleases and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of



--------------------------------------------------------------------------------

the licensor; (x) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties that are promptly paid on or
before the date they become due; (xi) Liens on insurance proceeds securing the
payment of financed insurance premiums that are promptly paid on or before the
date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets); (xii) statutory and common
law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms;
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property; (xiv) Liens on cash or cash equivalents securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness; (xv) Liens
securing Indebtedness permitted in clause (xi) and (xiv) of “Permitted
Indebtedness” pursuant to a subordination agreement in form and substance
acceptable to Lender; (xvi) Liens for taxes, assessments or other governmental
charges or levies not yet delinquent or that are being contested in compliance
with Section 7.10; (xvii) Liens that are contractual rights of set off
(a) relating to the establishment of depository relations with banks,
(b) relating to pooled deposit or sweep accounts of the Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any Subsidiary or
(c) relating to purchase orders and other agreements entered into with customers
of the Borrower or any Subsidiary in the ordinary course of business;
(xviii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights; (xvix) other
Liens securing obligations in an aggregate principal amount not to exceed
$500,000 at any time outstanding; and (xvx) Liens incurred in connection with
the extension, renewal or refinancing of the indebtedness secured by Liens of
the type described in clauses (i) through (xvx) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) leases, non-exclusive licenses, or subleases or non-exclusive
sublicenses of any real or personal property in the ordinary course of business,
(iii) dispositions of worn-out, obsolete or surplus Equipment at fair market
value in the ordinary course of business, (iv) Transfers consisting of Permitted
Investments, (v) Transfers consisting of Permitted Liens, (vi) the sale of
defaulted receivables in the ordinary course of business and not as part of an
accounts receivables financing transaction, (vii) sales, leases or other
dispositions of Inventory of the Borrower and its Subsidiaries determined by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of the Borrower or any of its Subsidiaries for fair market
value, (viii) Collaboration Transactions to the extent constituting Transfers,
(ix) other Transfers of assets having a fair market value of not more than
$750,000 in the aggregate in any fiscal year provided that 100% of the net cash
proceeds of the Transfers described in this clause (ix) shall be applied as
provided in Section 2.4(c), and (x) the sale or offering by Aequus Biopharma of
equity securities that may result in the dilution of Cell Therapeutics’
ownership interest in Aequus Biopharma.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising hereunder or thereunder.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Systems Medicine” is defined in the preamble hereof.



--------------------------------------------------------------------------------

“Term Loan Advance” is defined in Recital A hereof.

“Term Loan Interest Rate” means for any day, a floating rate per annum rate
equal to the greater of either (i) twelve and one-quarter of one percent
(12.25%), or (ii) the sum of (A) twelve and one-quarter of one percent (12.25%),
plus (B) the Prime Rate minus three and one quarter of one percent (3.25%). The
Term Loan Interest Rate will change from time to time on the day the Prime Rate
changes.

“Term Loan Maturity Date” means October 1, 2016.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“Transfer” means, with respect to any property or asset, to transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in such property or asset.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Warrant” means the warrant entered into in connection with the Loan.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advances. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, an initial Term Loan Advance in the amount of
Ten Million Dollars ($10,000,000) on the Closing Date. During the Draw Period,
Borrower may request an additional Term Loan Advance in an amount of up to Five
Million Dollars ($5,000,000). The aggregate outstanding Term Loan Advances shall
not exceed the Maximum Term Loan Amount. Proceeds of any Advance shall be
deposited into an account that is subject to a perfected security interest in
favor of Lender.

(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver to Lender an Advance Request (in the case of any Advance made
after the Closing Date, at least five (5) Business Days before the Advance
Date). Lender shall fund the Term Loan Advance in the manner requested by the
Advance Request provided that each of the conditions precedent to such Term Loan
Advance is satisfied as of the requested Advance Date.



--------------------------------------------------------------------------------

(c) Interest. The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on the
day the Prime Rate changes from time to time.

(d) Payment. Borrower will pay interest on each Term Loan Advance on the first
business day of each month, beginning the month after the Advance Date.
Commencing on the Amortization Date, and continuing on the first business day of
each month thereafter, Borrower shall repay the aggregate principal balance of
Term Loan Advances that are outstanding on the Amortization Date in 30 equal
monthly installments of principal and interest (mortgage style). The entire
principal balance of the Term Loan Advances and all accrued but unpaid interest
hereunder, and all other Secured Obligations then outstanding with respect to
the Term Loan Advances, shall be due and payable on Term Loan Maturity Date.
Borrower shall make all payments under this Agreement without setoff, recoupment
or deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the Borrower’s account as authorized on the ACH Authorization
on each payment date of all periodic obligations payable to Lender under each
Term Loan Advance. Once repaid, a Term Loan Advance or any portion thereof may
not be reborrowed.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal of the Term Loan
Advances; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to three percent (3%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c),
plus three percent (3%) per annum. In the event any interest is not paid when
due hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c).

2.4 Prepayment.

(a) At its option upon at least 3 Business Days prior notice to Lender, Borrower
may prepay all or any portion of the outstanding Advances by paying the entire
principal balance or any portion thereof, all accrued and unpaid interest
through the prepayment date, all unpaid Lender’s fees and expenses accrued to
the date of the repayment (including, in the case of a prepayment in full, the
end of term charge) and a prepayment charge on the portion so repaid equal to
the following percentage of the Advance amount being prepaid: if such Advance
amounts are prepaid in any of the first twelve (12) months following the Advance
Date, three percent (3%); after twelve (12) months but prior to twenty four
(24) months, two percent (2%); and after twenty four (24) months but prior to
the Term Loan Maturity Date one percent (1%) (each, a “Prepayment Charge”).
Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.

(b) Borrower shall prepay the outstanding amount of all principal and accrued
interest through the prepayment date and all unpaid Lender’s fees and expenses
accrued to the date of the repayment (including the end of term charge) together
with a Prepayment Charge upon the occurrence of a Change in Control.

(c) Borrower shall apply 100% of the net cash proceeds of any Transfer made
pursuant to clause (ix) of the definition of Permitted Transfers consummated
after the Closing Date to either (1) prepay the Advances,



--------------------------------------------------------------------------------

together with all accrued interest through the payment date and the applicable
Prepayment Charge, in an aggregate amount equal to such net cash proceeds or
(2), so long as no Event of Default has occurred and is continuing, reinvest,
directly or indirectly through any of its Subsidiaries, all or any portion of
such proceeds in assets that are used or useful in the business of Borrower
(x) within 365 days following the date of such Transfer or (y) if Borrower or
any of its Subsidiaries enters into a legally binding commitment to use such
proceeds before the expiration of the 365-day period referred to in preceding
clause (x), within 180 days after the end of such 365-day period.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations in
full, or (iii) the date that the Secured Obligations become due and payable in
full, Borrower shall pay Lender a charge of One Million Two Hundred Seventy-Five
Thousand Dollars ($1,275,000). Notwithstanding the required payment date of such
charge, it shall be deemed earned by Lender as of the Closing Date.

2.6 Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles (except as described
below); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h) Cash;
(i) Goods; and all other tangible and intangible personal property of Borrower
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Lender; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing. Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, in no event shall the Collateral include, and the
Borrower shall not be deemed to have granted a security interest in:
(i) Intellectual Property; provided, however, that the Collateral shall include
all Accounts and General Intangibles (other than Intellectual Property) that
consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the Intellectual Property (the
“Rights to Payment”); (ii) equity interests in any Foreign Subsidiary in excess
of 65% of the voting equity interests of such Foreign Subsidiary; or (iii) any
of the Borrower’s rights or interests in or under, any license, contract,
permit, instrument, security or franchise to which the Borrower is a party or
any of its rights or interests thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such license, contract, permit,
instrument, security or franchise, result in a breach of the terms of, or
constitute a default under, such license, contract, permit, instrument, security
or franchise (other than to the extent that any such term would be rendered
ineffective pursuant to the UCC or any other applicable law (including the
United States Bankruptcy Code) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such provision
the Collateral shall include, and the Borrower shall be deemed to have granted a
security interest in, all the rights and interests described in the foregoing
clause (iii) as if such provision had never been in effect. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the Rights to Payment.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligation of Lender to make the Term Loan Advances hereunder is subject to
the satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Lender the following:



--------------------------------------------------------------------------------

(a) executed originals of the Loan Documents, Account Control Agreements, a
legal opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Lender to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Lender with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Facility Charge and reimbursement of Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Advance; and

(f) such other documents as Lender may reasonably request.

4.2 All Advances. On each Advance Date:

(a) Lender shall have received an Advance Request for the relevant Advance as
required by Section 2.1(b), duly executed by Borrower’s Chief Executive Officer,
Chief Financial Officer or any other duly authorized officer of Borrower.

(b) The representations and warranties set forth in this Agreement (including
Section 5) and in the Warrant shall be true and correct in all material respects
on and as of the Advance Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that constitutes (or would, with the passage of time, the
giving of notice, or both constitute) an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Cell Therapeutics is a corporation duly organized, legally
existing and in good standing under the laws of the State of Washington, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualification except
where the failure to be so qualified could not reasonably be expected to have a
material adverse effect on such Borrower’s business. Systems Medicine is a
limited liability company duly organized, legally existing and in good standing
under the



--------------------------------------------------------------------------------

laws of the State of Delaware, and is duly qualified as a foreign organization
in all jurisdictions in which the nature of its business or location of its
properties require such qualification except where the failure to be so
qualified could not reasonably be expected to have a material adverse effect on
such Borrower’s business. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.

5.2 Collateral. Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens. Borrower has the power and authority
to grant to Lender a Lien in the Collateral as security for the Secured
Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Notes (if
any), this Agreement and all other Loan Documents to which it is party, and
Borrower’s execution of the Warrant, (i) have been duly authorized by all
necessary corporate action or other organizational action, as applicable, of
Borrower, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
Borrower’s Certificate or Articles of Incorporation (as applicable), bylaws, or,
any, law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any material contract or material agreement or require the consent or approval
of any other Person. The individual or individuals executing the Loan Documents
and the Warrant on behalf of Borrower are duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5 Actions Before Governmental Authorities. Except as described on Schedule 5.5
or as disclosed in writing by Borrower to Lender, there are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened in writing against or
affecting Borrower or its property which, if adversely determined against
Borrower or its property, would reasonably be expected to result in liability in
excess of $250,000.

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any
material respect under any provision of any material agreement or instrument
evidencing indebtedness, or any other material agreement to which it is a party
or by which it is bound.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule (in each case excluding financial or
business projections and other forward-looking information) furnished, by or on
behalf of Borrower to Lender in connection with any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Lender shall be provided in good
faith and based on the then most current data and information available to
Borrower, it being recognized by Lender that such projections are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.

5.8 Tax Matters. Except as described on Schedule 5.8 or as disclosed in writing
by Borrower to Lender, (a) Borrower has filed all material federal, state and
local tax returns that it is required to file, (b) Borrower has duly paid or
fully reserved for all taxes or installments thereof (including any interest or
penalties) as and when due, which have or may become due pursuant to such
returns, and (c) Borrower has paid or fully reserved for any tax assessment
received by Borrower for the three (3) years preceding the Closing Date, if any
(including any taxes being contested in good faith and by appropriate
proceedings).



--------------------------------------------------------------------------------

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.9 or as disclosed in writing by Borrower to Lender, (i) to the knowledge of
Borrower, each of the material issued or registered Copyrights, Trademarks and
Patents is valid and enforceable, (ii) no material part of the Intellectual
Property owned by Borrower has been judged invalid or unenforceable, in whole or
in part, other than a rejection by the United States Patent and Trademark Office
or any corresponding foreign office or agency with respect to applications for
any Patents or Trademarks, and (iii) no written claim has been made to Borrower
that any material part of the Intellectual Property violates the rights of any
third party, which claim, if adversely determined against Borrower, would
reasonably be expected to result in liability in excess of $250,000. Exhibit D
is a true, correct and complete list of each of Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which Borrower
licenses intellectual property from third parties (other than shrink-wrap
software licenses and other licenses for over-the-counter software), together
with application or registration numbers, as applicable, owned by Borrower or
any Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

5.10 Intellectual Property. Except as described on Schedule 5.10 or as disclosed
in writing by Borrower to Lender, to the knowledge of Borrower, Borrower has, or
in the case of any proposed business, will have, all material rights with
respect to the Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign all material rights with respect
to the Intellectual Property without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, and, to the knowledge of Borrower, Borrower owns or has the right
to use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
used in the design, development, promotion, sale, license, manufacture, import,
export, use or distribution of Borrower Products.

5.11 Borrower Products. Except as described on Schedule 5.11 or as disclosed in
writing by Borrower to Lender, no Intellectual Property owned by Borrower or
Borrower Product is subject to any actual or, to the knowledge of Borrower,
threatened litigation, proceeding (except for any proceeding in the United
States Patent and Trademark Office or any corresponding foreign office or agency
involving a pending application for any Patents, Trademarks or Copyrights) or
outstanding decree, order, judgment, settlement agreement or stipulation that
restricts in any material manner Borrower’s use, transfer or licensing thereof
or that may materially affect the validity, use or enforceability thereof. There
is no decree, order, judgment, agreement, stipulation, arbitral award or other
provision entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property related to the operation or conduct of the business of
Borrower or Borrower Products. Borrower has not received any written notice or
claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any of the Intellectual Property purportedly
owned by Borrower (or written notice of any claim challenging or questioning the
ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto which, if adversely determined against Borrower or its
property, would reasonably be expected to result in liability in excess of
$250,000, nor, to Borrower’s knowledge, is there a reasonable basis for any such
claim. To the knowledge of Borrower, neither Borrower’s use of its Intellectual
Property nor the production and sale of Borrower Products infringes the
intellectual property or other rights of others.

5.12 Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary (other than Aequus Biopharma) maintains Deposit
Accounts (other than payroll accounts, employee benefit accounts and trust
accounts) and (b) all institutions at which Borrower or any Subsidiary (other
than Aequus Biopharma) maintains an account holding Investment Property, and
such exhibit correctly identifies the name, address and telephone number of each
bank or other institution, the name in which the account is held, a description
of the purpose of the account, and the complete account number therefor.



--------------------------------------------------------------------------------

5.13 Employee Loans. Borrower has no outstanding loans to any employee, officer
or director of the Borrower nor has Borrower guaranteed the payment of any loan
made to an employee, officer or director of the Borrower by a third party, in
each case except as permitted under this Agreement.

5.14 Capitalization and Subsidiaries. Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not own
any stock, partnership interest or other securities of any Person, except for
Permitted Investments. Attached as Schedule 5.14, as may be updated by Borrower
in a written notice provided after the Closing Date, is a true, correct and
complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles. Borrower shall also carry and
maintain a fidelity insurance policy in an amount not less than $100,000.

6.2 Certificates. Borrower shall deliver to Lender certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, a loss payee for fidelity insurance, and a loss payee
for property insurance and additional insured for liability insurance for any
future insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance
and fidelity. Any failure of Lender to scrutinize such insurance certificates
for compliance is not a waiver of any of Lender’s rights, all of which are
reserved.

6.3 Indemnity. Borrower agrees to indemnify and hold Lender and its officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims, costs, expenses, damages and liabilities to the extent
resulting from Lender’s gross negligence or willful misconduct. Borrower agrees
to pay, and to save Lender harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all excise, sales or other
similar taxes (excluding taxes imposed on or measured by the net income of
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Lender the financial statements
and reports listed hereinafter (the “Financial Statements”):



--------------------------------------------------------------------------------

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated basis), including balance sheet
and related statements of income and cash flows, all certified by Borrower’s
Chief Executive Officer or Chief Financial Officer to the effect that they have
been prepared in accordance with GAAP, except (i) for the absence of footnotes,
(ii) that they are subject to normal year-end and quarter-end adjustments,
(iii) they do not contain certain non-cash items that are customarily included
in quarterly and annual financial statements, and (iv) such other exceptions as
are consistent with Borrower’s normal practice;

(b) as soon as practicable (and in any event within 45 days) after the end of
each fiscal quarter, unaudited interim and year-to-date financial statements as
of the end of such calendar quarter (prepared on a consolidated basis),
including balance sheet and related statements of income and cash flows,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year-end
adjustments; as well as the most recent capitalization table for Borrower,
including the weighted average exercise price of employee stock options (it
being understood that the delivery by the Borrower of quarterly reports on Form
10 Q of the Borrower and its consolidated Subsidiaries shall satisfy the
requirements of this Section 7.1(b) except as to such capitalization table);

(c) as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified audited financial
statements as of the end of such year (prepared on a consolidated basis),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Lender (it being agreed that
Marcum LLP is acceptable to Lender), accompanied by any management report from
such accountants (it being understood that the delivery by the Borrower of
annual reports on Form 10 K of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 7.1(c) except as to such
management report);

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(e) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its capital stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange; and

(f) no later than ninety (90) days after the start of each fiscal year
commencing from and after January 1, 2014, annual financial and business
projections (in a form reasonably acceptable to Lender) promptly following their
approval by Borrower’s Board of Directors.

Borrower shall not make any change in its (a) accounting policies or reporting
practices (except as required by GAAP or recommended by Borrower’s certified
public accounts), or (b) fiscal years or fiscal quarters. The fiscal year of
Borrower shall end on December 31.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to BJadot@HTGC.com. All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to BJadot@HTGC.com
and BBang@HTGC.com provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

7.2 Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours; provided that, unless an Event of Default has occurred and is continuing,
no more than two (2) such inspections shall be required in any fiscal year of
Borrower. No more than twice each fiscal year of Borrower, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of



--------------------------------------------------------------------------------

account and records. In addition, subject to the confidentiality provision
contained in this Agreement, Lender shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations. The
parties intend that the rights granted Lender shall constitute “management
rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that
any advice, recommendations or participation by Lender with respect to any
business issues shall not be deemed to give Lender, nor be deemed an exercise by
Lender of, control over Borrower’s management or policies. Information provided
or to be provided to Lender or its representatives pursuant to this Section 7.2
is subject to the confidentiality provisions contained in this Agreement.

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority (subject to Permitted Liens) to Lender’s
Lien on the Collateral. Borrower shall from time to time procure any instruments
or documents as may be reasonably requested by Lender, and take all further
action that may be necessary or desirable, or that Lender may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Lender’s name or in
the name of Lender as agent and attorney-in-fact for Borrower. Borrower shall
use commercially reasonable efforts to protect and defend Borrower’s title to
the Collateral and Lender’s Lien thereon against all Persons claiming any
interest adverse to Borrower or Lender other than Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for the conversion of Indebtedness into equity securities and the payment
of cash in lieu of fractional shares in connection with such conversion.

7.5 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any Liens whatsoever (except for Permitted Liens), and shall give Lender
prompt written notice of any legal process affecting the Collateral, the
Intellectual Property, such other property and assets, or any Liens (except for
Permitted Liens) thereon. Borrower shall cause its Subsidiaries to use
commercially reasonable efforts to protect and defend such Subsidiary’s title to
its assets from and against all Persons claiming any interest adverse to such
Subsidiary, and Borrower shall cause its Subsidiaries at all times to keep such
Subsidiary’s property and assets free and clear from any Liens whatsoever
(except for Permitted Liens), and shall give Lender prompt written notice of any
legal process affecting such Subsidiary’s assets. Borrower shall not agree with
any Person other than Lender not to encumber its property other than (i) any
agreement evidencing an asset sale permitted hereunder, as to the assets being
sold, (ii) any agreement evidencing Indebtedness secured by Permitted Liens, as
to the assets securing such Indebtedness, and (iii) any Collaboration
Transactions.

7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
(i) pursuant to employee, director or consultant repurchase plans or other
similar agreements in an aggregate amount not to exceed $500,000 per fiscal year
of the Borrower, (ii) noncash repurchases of equity interests deemed to occur
upon exercise of stock options if such equity interests represent a portion of
the exercise price of such options or (iii) the retaining of any of its capital
stock by the Borrower, or the reacquisition of any such stock by the Borrower
from an employee, officer or director, in either case as full or partial payment
in connection with any award under an employee stock purchase or incentive plan
or other similar agreement approved by Borrower’s Board of Directors (or its
delegate), or to satisfy the tax withholding obligations related to any such
award, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other equity interest, except that (i) a Subsidiary may
pay dividends or make distributions to Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary (and, in the case of non-wholly
owned Subsidiaries, to each other owner of equity interests of such Subsidiary
on a pro rata basis (or



--------------------------------------------------------------------------------

more favorable basis from the perspective of the Borrower or such Subsidiary)
based on their relative ownership interests, except to the extent non pro rata
payments of such dividend or distribution are required by law or under the terms
of any agreement in effect on the Closing Date) and (ii) Borrower may make
payments in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of equity interests of
the Borrower, or (c) lend money to any employees, officers or directors or
guarantee the payment of any such loans granted by a third party in excess of
$500,000 in the aggregate at any time outstanding or (d) waive, release or
forgive any indebtedness owed by any employees, officers or directors in excess
of an aggregate amount of $200,000 during any fiscal year of Borrower.

7.8 Transfers. Except for Permitted Transfers, Borrower shall not Transfer any
material portion of its assets.

7.9 Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary that is
not a Borrower into another Subsidiary that is not a Borrower or (b) any
Subsidiary into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person (other than Permitted Investments).

7.10 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other governmental charges of any nature whatsoever (together with any
related interest or penalties) now or hereafter imposed or assessed by any
against Borrower, Lender or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom. Borrower shall file on or before the due
date therefor all material personal property tax returns in respect of the
Collateral. Notwithstanding the foregoing, Borrower may contest, in good faith
and by appropriate proceedings, taxes for which Borrower maintains adequate
reserves therefor in accordance with GAAP.

7.11 Corporate Changes. Borrower shall not change its corporate name, legal form
or jurisdiction of formation without twenty (20) days’ prior written notice to
Lender. Borrower shall not relocate its chief executive office or its principal
place of business unless: (a) it has provided prior written notice to Lender;
and (b) such relocation shall be within the United States. No Borrower shall
relocate any item of tangible Collateral (other than (x) sales of Inventory in
the ordinary course of business, (y) relocations of Equipment having an
aggregate value of up to $300,000 in any fiscal year, and (z) relocations of
Collateral from a location described on Exhibit C to another location described
on Exhibit C) unless (i) it has provided prompt written notice to Lender,
(ii) such relocation is within the continental United States and, (iii) if such
relocation is to a third party bailee with respect to Collateral with a fair
market value in excess of $250,000, it has used commercially reasonable efforts
to deliver a bailee agreement in form and substance reasonably acceptable to
Lender.

7.12 Deposit Accounts. Borrower shall not maintain any Deposit Accounts (other
than payroll accounts, employee benefit accounts, trust accounts, and Permitted
Accounts (as defined herein)), or accounts holding Investment Property, except
with respect to which Lender has an Account Control Agreement. Notwithstanding
the foregoing: (i) Cell Therapeutics may maintain Deposit Accounts located
outside the United States provided that the aggregate balance of all such
accounts does not exceed Four Hundred Thousand Dollars ($400,000) at any time;
provided that if such aggregate balance exceeds Four Hundred Thousand Dollars
($400,000) due to the receipt of a tax refund, Cell Therapeutics may maintain an
aggregate balance in excess of such amount for no longer than five (5) Business
Days; and (ii) any Foreign Subsidiary that is not a Borrower or a guarantor of
the Secured Obligations may maintain Deposit Accounts located outside the United
States provided that the aggregate balance of all such accounts does not exceed
Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) at any time
(together with the accounts described in clause (i), collectively, the
“Permitted Accounts”).

7.13 Subsidiaries. Borrower shall notify Lender of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, at the election
of Lender, shall cause any such Subsidiary to execute and deliver to Lender a
Joinder Agreement.

SECTION 8. [RESERVED]

SECTION 9. EVENTS OF DEFAULT



--------------------------------------------------------------------------------

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay (i) any principal amount due under this
Agreement or any other Loan Documents on the due date or (ii) any other amount
due under this Agreement or any other Loan Documents within three (3) days,
provided that such late payment is due to an administrative error in connection
with the ACH Authorization; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement or any of the other Loan Documents,
and (a) with respect to a default under any covenant under this Agreement (other
than under Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9) such default continues for
more than fifteen (15) days after the earlier of the date on which (i) Lender
has given notice of such default to Borrower and (ii) Borrower has actual
knowledge of such default or (b) with respect to a default under any of Sections
6, 7.5, 7.6, 7.7, 7.8 or 7.9, the occurrence of such default; or

9.3 Material Adverse Effect. A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect; or

9.4 Other Loan Documents. The occurrence of any default under any Loan Document
or any other agreement between Borrower and Lender and such default continues
for more than fifteen (15) days after the earlier of (a) Lender has given notice
of such default to Borrower, or (b) Borrower has actual knowledge of such
default; or

9.5 Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect; or

9.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted (provided that the normal conduct of business shall include the
business conducted by the Borrower as of the date hereof and reasonable
extensions thereof and businesses ancillary or complimentary thereto), or
terminate substantially all of its employees; or (vii) Borrower or its directors
or majority shareholders shall take any action initiating any of the foregoing
actions described in clauses (i) through (vi); or (B) either (i) forty-five
(45) days shall have expired after the commencement of an involuntary action
against Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) forty-five
(45) days shall have expired after the appointment, without the consent or
acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower or
of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

9.7 Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money, individually or in the aggregate, of at
least $500,000, which judgment or judgments is/are not discharged or effectively
waived or stayed for a period of thirty (30) consecutive days; or Borrower is
enjoined or in any way prevented by court order from conducting any all or
substantially all of its business; or

9.8 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness (or commitment thereof) in
excess of $750,000, or the occurrence of any other default under any such
agreement or obligation involving any Indebtedness (or commitment thereof) in
excess of $750,000 enables or permits (with all applicable grace periods having
expired) the holder or holders of any such Indebtedness



--------------------------------------------------------------------------------

or any trustee or agent on its or their behalf to cause any such Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity.

9.9 Post-Closing Deliverables. Borrower fails to deliver to Lender (a) within
fifteen (15) Business Days after the Closing Date, (i) a fully-executed Account
Control Agreement, in form and substance reasonably acceptable to Lender, for
Borrower’s Deposit Account(s) maintained with Bank of America, and (ii) a
fully-executed Account Control Agreement, in form and substance reasonably
acceptable to Lender, for Borrower’s accounts(s) maintained with National
Securities Corporation, and (b) within fifteen (15) Business Days after the
Closing Date, additional insured endorsements which provide that Lender is an
additional insured under Borrower’s commercial general liability policy.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), and (ii) Lender may
notify any of Borrower’s account debtors to make payment directly to Lender,
compromise the amount of any such account on Borrower’s behalf and endorse
Lender’s name without recourse on any such payment for deposit directly to
Lender’s account. Lender may exercise all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under the
UCC and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Lender’s rights and remedies shall be cumulative and not
exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.



--------------------------------------------------------------------------------

10.4 Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

If to Lender:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Mr. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

If to Borrower:

 

CELL THERAPEUTICS, INC.

SYSTEMS MEDICINE LLC

Attention: Chief Financial Officer

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Facsimile: 206-284-6206

Telephone: 206-282-7100

With a copy to:

 

O’Melveny & Myers LLP

Attention: C. Brophy Christensen

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Facsimile: 415-984-8701

Telephone: 415-984-8793

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments. This Agreement and the other Loan Documents
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and thereof, and supersede and replace in
their entirety any prior proposals, term sheets, non-disclosure or
confidentiality agreements, letters, negotiations or other documents or
agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Lender’s proposal letter dated February 11, 2013). None of
the terms of this Agreement or any of the other Loan Documents may be amended,
modified or waived except by an instrument executed by each of the parties
hereto; provided that, to the extent Lender assigns, transfers or endorses its
right to approve any amendments or modifications to or waivers of this Agreement
or any other Loan Document to any other Person (each such Person, together with
Lender, collectively, “Other Lenders”), such instrument must be executed by each
of (i) Borrower and (ii) Other Lenders having or holding more than 50% of
outstanding Advances; provided, further, that (a) the consent of Other Lenders
directly affected thereby shall be required for any amendment, modification,



--------------------------------------------------------------------------------

termination or waiver that would (1) reduce the principal amount of any
outstanding Advance, (2) postpone the scheduled final maturity date of any
Advance, or postpone the date or reduce the amount of any scheduled payment (but
not prepayment) of principal of any Advance, (3) postpone the date on which any
interest or any fees are payable, or (4) decrease the interest rate borne by any
Advance (other than any waiver of any increase in the interest rate applicable
to any Advance pursuant to Section 2.3) or the amount of any fees payable
hereunder, and (b) the consent of each Other Lender shall be required to
(I) change in any manner any provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of all Other Lenders, or (II)
change in any manner or waive the provisions contained in this Section 11.3.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect its rights hereunder and under the other Loan Documents and its interest
in the Collateral and shall not impose any duty upon Lender to exercise any such
powers. No omission or delay by Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by Borrower at any time designated, shall be a waiver of
any such right or remedy to which Lender is entitled, nor shall it in any way
affect the right of Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Lender and shall survive the
execution and delivery of this Agreement and the expiration or other termination
of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Lender’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and assigns.
Notwithstanding the foregoing, prior to the occurrence of an Event of Default,
Lender shall not assign any interest in the Loan Documents to any competitor of
Borrower, or any Person or group of Persons that, individually or collectively
and directly or indirectly, control any competitor of Borrower.

11.8 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Lender in the State of California, and shall have
been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement and the other Loan Documents (other than as expressly set forth in any
other Loan Document) shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents. Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.



--------------------------------------------------------------------------------

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Borrower and Lender; Claims that arise
out of or are in any way connected to the relationship between Borrower and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement any other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Lender’s reasonable and
documented out-of-pocket fees and expenses necessary to finalize the loan
documentation, including but not limited to reasonable attorneys’ fees, UCC
searches, filing costs, and other miscellaneous expenses. In addition, Borrower
promises to pay any and all reasonable and documented out-of-pocket attorneys’
and other professionals’ fees and expenses incurred by Lender after the Closing
Date in connection with or related to: (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, sale, lease, liquidation, or
disposition of Collateral or the exercise of remedies with respect to the
Collateral; (f) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to Borrower or the Collateral,
and any appeal or review thereof; and (g) any bankruptcy, restructuring,
reorganization, assignment for the benefit of creditors, workout, foreclosure,
or other action related to Borrower, the Collateral, the Loan Documents,
including representing Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of Borrower’s estate, and any appeal or
review thereof.

11.12 Confidentiality. Lender acknowledges that certain items of Collateral and
information provided to Lender by Borrower are confidential and proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential by Borrower at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Lender’s security interest
in the Collateral, or otherwise pursuant to Section 7.2 hereof, shall not be
disclosed to any other person or entity in any manner whatsoever, in whole or in
part, without the prior written consent of Borrower, except that Lender may
disclose any such information: (a) to its own directors, officers, employees,
accountants, counsel and other professional advisors and to its affiliates if
Lender in its sole discretion determines that any such party should have access
to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over Lender; (d) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Lender’s counsel; (e) to comply with any legal requirement or law
applicable to Lender; (f) to the extent reasonably necessary in connection with
the



--------------------------------------------------------------------------------

exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after default; (g) to any
participant or assignee of Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to such disclosure;
or (h) otherwise with the prior consent of Borrower; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of Borrower or any of its affiliates or any guarantor under this Agreement or
the other Loan Documents.

11.13 Assignment of Rights. Borrower acknowledges and understands that, subject
to the terms and conditions set forth in Section 11.7, Lender may sell and
assign all or part of its interest hereunder and under the Loan Documents to any
person or entity (an “Assignee”). After such assignment the term “Lender” as
used in the Loan Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of Lender
hereunder with respect to the interest so assigned; but with respect to any such
interest not so transferred, Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Note(s) (if any), it will endorse thereon a notation as to the portion of
the principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

11.14 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.15 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

11.16 Publicity. Borrower consents to the publication and use by Lender and any
of its member businesses and affiliates of (i) Borrower’s name (including a
brief description of the relationship between Borrower and Lender) and logo and
a hyperlink to Borrower’s web site, separately or together, in Lender’s written
and oral presentations, advertising, promotional and marketing materials, client
lists, public relations materials or on its web site (together, the “Lender
Publicity Materials”); (ii) the names of officers of Borrower in the Lender
Publicity Materials; and (iii) Borrower’s name, trademarks or servicemarks in
any news release concerning Lender.

11.17 Borrower Liability. Each Borrower hereunder shall be jointly and severally
obligated to repay all Term Loan Advances made hereunder, regardless of which
Borrower actually receives said Term Loan Advance, as if each Borrower hereunder
directly received all Term Loan Advances. Each Borrower waives (a) any
suretyship defenses available to it under the UCC or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850,
and 2899 and 3433, and (b) any right to require Lender to: (i) proceed against
any Borrower or any other person;



--------------------------------------------------------------------------------

(ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Lender may exercise or not exercise any right or remedy it has against
any Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower agrees, until the Secured Obligations (other
than inchoate indemnification or expense reimbursement claims) have been paid in
full to subordinate and withhold exercise of all rights that it may have at law
or in equity (including, without limitation, any law subrogating Borrower to the
rights of Lender under this Agreement) to seek contribution, indemnification or
any other form of reimbursement from any other Borrower, or any other Person now
or hereafter primarily or secondarily liable for any of the Secured Obligations,
for any payment made by Borrower with respect to the Secured Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Secured Obligations as
a result of any payment made by Borrower with respect to the Secured Obligations
in connection with this Agreement or otherwise. Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void. If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for Lender and such payment shall be promptly delivered to Lender for
application to the Secured Obligations, whether matured or unmatured.

(SIGNATURES TO FOLLOW)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

  BORROWER:   CELL THERAPEUTICS, INC.   Signature:  

/s/ Louis A. Bianco

  Print Name:   Louis A. Bianco   Title:   EVP, Finance and Administration, and
Secretary   BORROWER:     SYSTEMS MEDICINE LLC   By: Cell Therapeutics, Inc., as
Sole Member   Signature:  

/s/ Louis A. Bianco

  Print Name:   Louis A. Bianco   Title:   EVP, Finance and Administration, and
Secretary Accepted in Palo Alto, California:       LENDER:   HERCULES TECHNOLOGY
GROWTH CAPITAL, INC.   Signature:  

/s/ Ben Bang

  Print Name:   Ben Bang   Title:   Senior Counsel



--------------------------------------------------------------------------------

Table of Addenda, Exhibits and Schedules

 

Exhibit A:

   Advance Request    Attachment to Advance Request

Exhibit B:

   Note

Exhibit C:

   Name, Locations, and Other Information for Borrower

Exhibit D:

   Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit E:

   Borrower’s Deposit Accounts and Investment Accounts

Exhibit F:

   Compliance Certificate

Exhibit G:

   Joinder Agreement

Exhibit H:

   ACH Debit Authorization Agreement

Schedule 1

   Subsidiaries

Schedule 1A

   Existing Permitted Indebtedness

Schedule 1B

   Existing Permitted Investments

Schedule 1C

   Existing Permitted Liens

Schedule 5.3

   Consents, Etc.

Schedule 5.5

   Actions Before Governmental Authorities

Schedule 5.8

   Tax Matters

Schedule 5.9

   Intellectual Property Claims

Schedule 5.10

   Intellectual Property

Schedule 5.11

   Borrower Products

Schedule 5.14

   Capitalization



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:

   Lender:    Date:             , 2013   

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn:

  

Cell Therapeutics, Inc., a Washington corporation (“Cell Therapeutics”) and
Systems Medicine LLC, a Delaware limited liability company, (“Systems Medicine”;
Cell Therapeutics and Systems Medicine are hereinafter referred to individually
and collectively, jointly and severally, as “Borrower”) hereby requests from
Hercules Technology Growth Capital, Inc. (“Lender”) an Advance in the amount of
            Dollars ($            ) on                     ,             (the
“Advance Date”) pursuant to the Loan and Security Agreement between Borrower and
Lender (the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

 

(a)

  

Issuea check payable to Borrower             

or   

(b)

  

WireFunds to Borrower’s account             

  

Bank:                                                                 
                                         
                                         
                                            

  

Address:                                                                 
                                         
                                         
                                       

                                                                          
                                         
                                         
                                                   

ABA Number:                                                               
                                         
                                                                          

  

Account Number:                                                              
                                         
                                                                      

  

Account Name:                                                               
                                         
                                                                        

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that constitutes (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default under the Loan
Documents.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

[Borrower hereby supplements [Schedule(s) 5.5, 5.8, 5.9, 5.10, 5.11 and 5.14 and
Exhibit(s) C and E] as provided in Annex A attached hereto]



--------------------------------------------------------------------------------

Executed as of [                    ], 2013.

 

BORROWER:

CELL THERAPEUTICS, INC.

SIGNATURE:                                                                
           

TITLE:                                                                 
                        

PRINT NAME:                                        
                                

SYSTEMS MEDICINE LLC

By: Cell Therapeutics, Inc., as Sole Member

SIGNATURE:                                                                
           

TITLE:                                                                 
                        

PRINT NAME:                                        
                                



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                     

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    Cell Therapeutics, Inc. Type of organization:    Corporation State of
organization:    [                    ] Organization file number:    Name:   
Systems Medicine LLC Type of organization:    Limited liability company State of
organization:    [                    ] Organization file number:   

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:



--------------------------------------------------------------------------------

EXHIBIT B

PROMISSORY NOTE

 

$[    ],000,000

   Advance Date:             , 20[    ]    Maturity Date:             , 20[    ]

FOR VALUE RECEIVED, CELL THERAPEUTICS, INC., a Washington corporation (“Cell
Therapeutics”) and SYSTEMS MEDICINE LLC, a Delaware limited liability company
(“Systems Medicine”; Cell Therapeutics and Systems Medicine are hereinafter
referred to individually and collectively, jointly and severally, as
“Borrower”), hereby promises to pay to the order of Hercules Technology Growth
Capital, Inc., a Maryland corporation or the holder of this Note (the “Lender”)
at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of
payment as the holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [ ] Million Dollars ($[ ],000,000) or
such other principal amount as Lender has advanced to Borrower, together with
interest at a floating rate equal to a floating rate per annum equal to the
greater of either (i) twelve and one-quarter of one percent (12.25%), or
(ii) the sum of (A) twelve and one-quarter of one percent (12.25%), plus (B) the
Prime Rate minus three and one quarter of one percent (3.25%) based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated
[            ], 2013, by and between Borrower and Lender (as the same may from
time to time be amended, modified or supplemented in accordance with its terms,
the “Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER:

    CELL THERAPEUTICS, INC.    

By:

     

Title:

     

SYSTEMS MEDICINE LLC

    By:  

Cell Therapeutics, Inc., as Sole Member

   

By:

     

Title:

 



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated
[            ], 2013 and all ancillary documents entered into in connection with
such Loan and Security Agreement all as may be amended from time to time,
(hereinafter referred to collectively as the “Loan Agreement”) between Hercules
Technology Growth Capital, Inc., a Maryland corporation, as Lender, and Cell
Therapeutics, Inc., a Washington corporation (“Cell Therapeutics”) and Systems
Medicine LLC, a Delaware limited liability company (“Systems Medicine”; Cell
Therapeutics and Systems Medicine are hereinafter referred to individually and
collectively, jointly and severally, as “Borrower”) as Borrower. All capitalized
terms not defined herein shall have the same meaning as defined in the Loan
Agreement.

The undersigned is an Officer of the Borrower, knowledgeable of all Borrower’s
financial matters, and is authorized to provide certification of information
regarding the Borrower; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Borrower is in compliance for the period
ending             of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
in all material respects on and as of the date of this Compliance Certificate
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.
Attached are the required documents supporting the above certification. The
undersigned further certifies that the financial statements attached hereto are
prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year-end
adjustments in the case of monthly and quarterly financial statements and, in
the case of monthly financial statements, normal quarter-end adjustments and
such other exceptions as are consistent with Borrower’s normal practice) and are
consistent from one period to the next except as explained below.

 

REPORTING REQUIREMENT

  REQUIRED   CHECK IF ATTACHED Interim Financial Statements   Monthly within 30
days   Interim Financial Statements   Quarterly within 45 days   Audited
Financial Statements   FYE within 150 days  

[Borrower hereby supplements [Schedule(s) 5.5, 5.8, 5.9, 5.10, 5.11 and 5.14 and
Exhibit(s) C and E] as provided in Annex A attached hereto]

 

Very Truly Yours,

CELL THERAPEUTICS, INC.

By:

 

 

Name:

 

 

Its:

 

 

SYSTEMS MEDICINE LLC

By: Cell Therapeutics, Inc., as Sole Member

By:

 

 

Name:

 

 

Its:

 

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[     ], and is entered into by and between             , a
            corporation (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation, as a Lender.

RECITALS

A. Subsidiary’s Affiliate, Cell Therapeutics, Inc., a Washington corporation
(“Cell Therapeutics”) and Systems Medicine LLC, a Delaware limited liability
company (“Systems Medicine”; Cell Therapeutics and Systems Medicine are
hereinafter referred to individually and collectively, jointly and severally, as
“Borrower”) have entered into that certain Loan and Security Agreement dated
March [ ], 2013, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Cell Therapeutics’ execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Borrower and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Borrower
in accordance with the Loan Agreement or as otherwise agreed between Borrower
and Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Borrower shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

  

 

 

.

    

By:

      

Name:

      

Title:

      

Address:

      

Telephone:

 

 

    

Facsimile:

 

 

   HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     

By:                                                                 
                                

    

Name:                                                                 
                          

    

Title:                                                                 
                             

    

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

  

 



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

  Re: Loan and Security Agreement dated             , 2013 between Cell
Therapeutics, Inc., a Washington corporation (“Cell Therapeutics”) and Systems
Medicine LLC, a Delaware limited liability company (“Systems Medicine”; Cell
Therapeutics and Systems Medicine are hereinafter referred to individually and
collectively, jointly and severally, as “Borrower”) and Hercules Technology
Growth Capital, Inc., a Maryland corporation (“Lender”) (the “Agreement”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Lender to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

DEPOSITORY NAME

  BRANCH

CITY

  STATE AND ZIP CODE

TRANSIT/ABA NUMBER

  ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

 

 

(Borrower)(Please Print)

By:

 

             

Date:

 

             